Citation Nr: 1143517	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-19 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial (compensable) rating for left shoulder strain status-post scope from December 1, 2006 to October 14, 2008.  

2.  Entitlement to an initial rating in excess of 10 percent for left shoulder strain status-post scope on and after October 15, 2008.  

3.  Entitlement to an initial (compensable) rating for the residuals of a fracture of the right thumb from December 1, 2006 to July 27, 2009.      

4.  Entitlement to an initial rating in excess of 10 percent for the residuals of a fracture of the right thumb on and after July 28, 2009.  

5.  Entitlement to an initial (compensable) rating for status-post dislocation and surgical reduction of the left thumb from December 1, 2006 to July 27, 2009.

6.  Entitlement to an initial rating in excess of 10 percent for status-post dislocation and surgical reduction of the left thumb on and after July 28, 2009.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active service from March 1986 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.                 

Although the Veteran initially had requested a Travel Board hearing in his substantive appeal, he subsequently withdrew that request in May 2011.  


FINDINGS OF FACT

In May 2011, prior to the promulgation by the Board, the Veteran withdrew his appeal in regard to the following issues: (1) entitlement to an initial (compensable) rating for left shoulder strain status-post scope from December 1, 2006 to October 14, 2008, and in excess of 10 percent thereafter, (2) entitlement to an initial (compensable) rating for the residuals of a fracture of the right thumb from December 1, 2006 to July 27, 2009, and in excess of 10 percent thereafter, and (3) entitlement to an initial (compensable) rating for status-post dislocation and surgical reduction of the left thumb from December 1, 2006 to July 27, 2009, and in excess of 10 percent thereafter.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial (compensable) rating for left shoulder strain status-post scope from December 1, 2006 to October 14, 2008, have been met.  38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial rating in excess of 10 percent for left shoulder strain status-post scope on and after October 15, 2008, have been met.  38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial (compensable) rating for the residuals of a fracture of the right thumb from December 1, 2006 to July 27, 2009, have been met.  38 C.F.R. §§ 20.202, 20.204 (2011).

4.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial rating in excess of 10 percent for the residuals of a fracture of the right thumb on and after July 28, 2009, have been met.  38 C.F.R. §§ 20.202, 20.204 (2011).

5.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial (compensable) rating for status-post dislocation and surgical reduction of the left thumb from December 1, 2006 to July 27, 2009, have been met.  38 C.F.R. §§ 20.202, 20.204 (2011).

6.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial rating in excess of 10 percent for status-post dislocation and surgical reduction of the left thumb on and after July 28, 2009, have been met.  38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 2007 rating action, the RO, in pertinent part, granted service connection for the following: (1) left shoulder strain status-post scope, (2) the residuals of a fracture of the right thumb, and (3) status-post dislocation and surgical reduction of the left thumb.  The RO assigned noncompensable ratings for all of the aforementioned service-connected disabilities, effective from December 1, 2006.  The Veteran disagreed with the evaluations assigned to the service-connected disabilities and subsequently filed a timely appeal.  

In a March 2009 rating action, the RO increased the disability rating for the Veteran's service-connected left shoulder strain status-post scope from noncompensable to 10 percent disabling, effective from October 15, 2008 (the date of VA examination showing increased symptoms).    

By a September 2009 rating action, the RO increased the disability rating for the Veteran's service-connected residuals of a fracture of the right thumb from noncompensable to 10 percent disabling, effective from July 28, 2009 (the date of VA examination showing increased symptoms).  In that same rating action, the RO increased the disability rating for the Veteran's service-connected status-post dislocation and surgical reduction of the left thumb from noncompensable to 10 percent disabling, effective from July 28, 2009 (the date of VA examination showing increased symptoms).   

Because the RO assigned "staged' ratings to the Veteran's service-connected left shoulder, right thumb, and left thumb disabilities, the Board has characterized the issues on appeal as stated on the first page of this decision.  See Fenderson v West, 12 Vet. App. 119 (1999). 
 


In May 2011, the Veteran submitted a statement in writing and noted that in light of the favorable determination from the RO increasing the disability ratings for his service-connected left shoulder, right thumb, and left thumb disabilities from noncompensable to 10 percent disabling, respectively, he wished to withdraw all issues on appeal.

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant.  38 C.F.R. § 20.204.

In light of the above, the Board construes the Veteran's May 2011 statement as a withdrawal of his appeal for the following issues: (1) entitlement to an initial (compensable) rating for left shoulder strain status-post scope from December 1, 2006 to October 14, 2008, (2) entitlement to an initial rating in excess of 10 percent for left shoulder strain status-post scope on and after October 15, 2008, (3) entitlement to an initial (compensable) rating for the residuals of a fracture of the right thumb from December 1, 2006 to July 27, 2009, (4) entitlement to an initial rating in excess of 10 percent for the residuals of a fracture of the right thumb on and after July 28, 2009, (5) entitlement to an initial (compensable) rating for status-post dislocation and surgical reduction of the left thumb from December 1, 2006 to July 27, 2009, and (6) entitlement to an initial rating in excess of 10 percent for status-post dislocation and surgical reduction of the left thumb on and after July 28, 2009.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the aforementioned issues.  Hence, the Board finds that the Veteran has withdrawn his claims as to the aforementioned issues and, as such, the Board does not have jurisdiction to review the appeal as to the aforementioned issues and the appeal with respect to the aforementioned issues is dismissed.







ORDER

Entitlement to an initial (compensable) rating for left shoulder strain status-post scope from December 1, 2006 to October 14, 2008, is dismissed.  

Entitlement to an initial rating in excess of 10 percent for left shoulder strain status-post scope on and after October 15, 2008, is dismissed.  

Entitlement to an initial (compensable) rating for the residuals of a fracture of the right thumb from December 1, 2006 to July 27, 2009, is dismissed.      

Entitlement to an initial rating in excess of 10 percent for the residuals of a fracture of the right thumb on and after July 28, 2009, is dismissed.  

Entitlement to an initial (compensable) rating for status-post dislocation and surgical reduction of the left thumb from December 1, 2006 to July 27, 2009, is dismissed.

Entitlement to an initial rating in excess of 10 percent for status-post dislocation and surgical reduction of the left thumb on and after July 28, 2009, is dismissed.  




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


